Pratt, J.
Respondent concedes that the lands under water in Gowanus bay form a part of the county of Kings, but claims that those lands fal! within no town. To quote from respondent’s printed argument: “The county of Kings includes such land under water, the line running from Red Hook point to the west, along the southern boundary of Hew York county, to the center of the main channel to the ocean, but the lands under water fall within no town.” The idea that land may be within a county, and yet fall within no town, is so peculiar that clear evidence would be required to satisfy us that such has been the legislative intent. We do not find such evidence. On the contrary, section 1 of the charter of 1854 seems to assume that the city of Brooklyn is bounded by the bay of Hew York, clearly implying that Gowanus bay is included within the limits of Brooklyn. The description of the Twelfth, Twenty-Second, and Eighth wards of Brooklyn, as found in' the charter of 1868, seems to assume that Gowanus bay is a part of Brooklyn. Respondent argues that a municipal corporation is not, like a town, a territorial subdivision of a state, for which reason its jurisdiction cannot exist unless clearly given. But Brooklyn was originally a town, and of that town the city is the successor. It follows that the tax was properly levied. The judgment appealed from must be reversed, and, as no benefit can result from a new trial, final judgment should be directed for the defendant, with costs of the special term appeal.